—Order of the Appellate Term of the Supreme Court, First Department (Freedman, J. P., and Davis, J.), entered April 7, 1999, affirming orders of the Civil Court, New York County (Marcy Friedman, J.), entered September 7, 1997 and February 19, 1998, which dismissed the instant holdover proceeding and, upon reargument, adhered to such dismissal, unanimously affirmed, without costs.
Petitioner’s claim that respondents should be evicted for profiteering was properly rejected on the ground that the summer subletting complained of did not rise to a level of profiteer*370ing warranting termination of respondents’ 20-year tenancy without giving them an opportunity to cure (see, Alverjan Holding Corp. v Weiss, NYLJ, May 19,1994, at 27, col 4, distinguishing Continental Towers Ltd. Partnership v Freuman, 128 Misc 2d 680). Indeed, in response to a notice to cure that petitioner initially deemed necessary to serve but now claims was not, respondents promptly refunded all sums to the subtenants and notified petitioner of the cure prior to the commencement of holdover proceedings (see, Husda Realty Corp. v Padien, 136 Misc 2d 92, distinguishing Continental Towers Ltd. Partnership v Freuman, supra). Concur — Sullivan, P. J., Nardelli, Tom, Wallach and Saxe, JJ.